Exhibit 10.4

FOR IMMEDIATE RELEASE

SPI Solar secures $64 Million in Project Financing

Initial tranche includes $44 million from China Development Bank to fund
construction of large-scale projects in New Jersey

Roseville, CA, January 5, 2012— SPI Solar (“SPI”) (OTCBB: SOPW) a leading
vertically integrated photovoltaic (“PV”) solar developer, today announced that
it has secured construction finance facilities totaling $44 million from China
Development Bank (“CDB”) to fund construction of solar energy facility (“SEF”)
projects it is working on jointly with KDC Solar in New Jersey. Separately, LDK
Solar (“LDK”) secured financing facilities of $20 million for two projects it is
developing through Engineering, Construction and Procurement contracts with SPI
in California. The LDK finance facilities will be used to fund construction
costs of the California SEFs.

In June 2011, the Company and LDK, a significant shareholder in SPI, announced
that they had agreed to provide construction financing and facilitate long-term
financing, supported by LDK, of up to $750 million for SEF projects as part of
their Preferred Provider Agreement with KDC Solar. LDK’s relationship with the
CDB has enabled SPI to significantly enhance its SEF project financing
capabilities resulting in this initial tranche of construction finance funds.
Additionally, as SPI continues to add to its pipeline of large-scale solar
projects, the company is queuing up more projects domestically and
internationally with CDB for proposed additional financing arrangements.

“Our successful relationship with CDB is a direct result of our close working
relationship with LDK,” said Steve Kircher, CEO for SPI Solar. “As we continue
to develop our pipeline of projects globally, our partnership with CDB grows
stronger.”

The foregoing summary of the terms and conditions of the construction finance
facilities does not purport to be complete and is qualified in its entirety by
reference to the full text of the facility agreements filed with the Company’s
reports filed with the Securities and Exchange Commission.

About SPI Solar (OTCBB: SOPW):

SPI Solar (“SPI”) (Solar Power, Inc.) is a vertically integrated photovoltaic
solar developer offering its own brand of high-quality, low-cost distributed
generation and utility-scale solar energy facility development services. Through
the Company’s close relationship with LDK Solar, SPI extends the reach of its
vertical integration from silicon to system. From project development, to
project financing and to post-construction asset management, SPI delivers
turnkey world-class photovoltaic solar energy facilities to its business,
government and utility customers. For additional information visit:
www.spisolar.com.

Safe Harbor Statement:

This release contains certain “forward-looking statements” relating to the
business of Solar Power, Inc., its subsidiaries and the solar industry, which
can be identified by the use of forward



--------------------------------------------------------------------------------

looking terminology such as “believes, expects” or similar expressions. The
forward looking statements contained in this press release include statements
regarding the Company’s ability to execute its growth plan and meet revenue and
sales estimates, enter into formal long-term supply agreements, and market
acceptance of products and services. These statements involve known and unknown
risks and uncertainties, including, but are not limited to, general business
conditions, managing growth, and political and other business risk. All
forward-looking statements are expressly qualified in their entirety by this
Cautionary Statement and the risks and other factors detailed in the Company’s
reports filed with the Securities and Exchange Commission. The Company
undertakes no obligation to publicly update or revise any forward-looking
statements, whether as a result of new information, future events or otherwise,
except as may be required under applicable securities law.

For additional information contact:

Jim Pekarsky, CFO

SPI Solar

(916) 770-8160

jpekarsky@spisolar.com

Or,

Mike Anderson, Vice President Corporate Communications

SPI Solar

(916) 770-8119

manderson@spisolar.com